826 F.2d 1024
CONTINENTAL CASUALTY COMPANY, Plaintiff-CounterclaimDefendant-Appellee, Cross- Appellant,v.SYNALLOY CORPORATION, Defendant-Crossclaim Plaintiff,Counterclaim Plaintiff, Third PartyPlaintiff-Appellant, Cross-Appellee,General Accident Fire and Life Assurance Corporation, Ltd.,Defendant- Crossclaim Defendant-Appellee,Midland Insurance Company, et al., Defendants-Appellees,First State Insurance Company, Defendant-Crossclaim Defendant-Appellee,Fidelity & Casualty Company of New York, Third-PartyDefendant-Appellee,American Mutual Liability Insurance Company, Defendant-Appellee.
No. 86-8159.
United States Court of Appeals,Eleventh Circuit.
Sept. 8, 1987.

James M. Thompson, Savannah, Ga., Joseph J. Blake, Jr., Haynsworth, Marion, McKay & Guerard, Greenville, S.C., for Synalloy Corp.
James B. Hiers, Jr., Donald F. Daugherty, Atlanta, Ga., for General Acc.
David B. Higdon, Thomas F. Richardson, Macon, Ga., for Fidelity & Cas.
Ronald D. Reemsnyder, Atlanta, Ga., for First State.
John W. Winborne III, Atlanta, Ga., for Midland Ins.
Thomas E. McCarter, David A. Handley, Michael W. Higgins, Atlanta, Ga., for Continental Cas. Co.
F. Taylor Putney, Jr., John D. Jones, Atlanta, Ga., for American Mut.
J. Robert Persons, Atlanta, Ga., for Affiliated FM Ins.
Richard R. Mehrhof, Jr., Augusta, Ga., for Stonewall Ins.
Daniel Reinhardt, Atlanta, Ga., James McGuire, New York City, for Lloyds of London.
Charles C. Stebbins III, Augusta, Ga., for Columbia Cas.
Appeals from the United States District Court for the Southern District of Georgia;  B. Avant Edenfield, Judge.
Before FAY and KRAVITCH, Circuit Judges, and ALLGOOD*, Senior District Judge.
PER CURIAM:


1
Synalloy Corporation appeals from a final order in a declaratory judgment action entered in favor of Continental Casualty Company and dismissing all claims for damages against Synalloy's other insurers.  After carefully reviewing the district court's analysis in this complex insurance case, we find that it is sound and in accordance with the law.  We therefore AFFIRM on the basis of the district court orders.   See Continental Casualty Co. v. Synalloy Corp., 667 F.Supp. 1550 No.  (S.D.Ga. 1985) and Continental Casualty Co. v. Synalloy Corp., 667 F.Supp. 1563 (S.D.Ga.1986).  Having affirmed the rulings of the district court, the cross appeal of Continental Casualty Company is moot and hereby DISMISSED.



*
 Honorable Clarence W. Allgood, Senior U.S. District Judge for the Northern District of Alabama, sitting by designation